LOCKEMY, J.,
dissenting.
The supreme court’s decision in State v. Turner, 373 S.C. 121, 644 S.E.2d 693 (2007), is premised on the requirement that a trial court must consider the individual circumstances of each case when determining whether to send a written copy of the jury charge into the jury room. 373 S.C. at 129, 644 S.E.2d at 697 (stating “submission of written instructions to the jury is not appropriate for every case”). I believe this requirement also applies to the manner in which the trial court submits a written charge. See 373 S.C. at 129, 644 S.E.2d at 698 (noting “this practice should be carefully exercised by the Bench”). In reviewing the trial court’s decision in this case, therefore, we must determine whether the court acted within its discretion in (1) sending the written charge to the jury at all, and (2) fashioning the manner in which it did so to fit the circumstances. Id. I have no disagreement with the trial court’s decision to send the written charge to the jury. However, I believe the trial court abused its discretion in failing to address specific concerns raised by Lemire regarding the manner in which the charge would be submitted to the jury, and on the unique facts of this case, the error caused Lemire prejudice. I would reverse and remand for a new trial.
I. The Manner of Sending a Written Charge to the Jury
Lemire makes four arguments on appeal regarding the manner in which the trial court sent the written charge to the jury. I agree with the majority that his first argument — the court erred in sending the entire charge to the jury when it requested only a portion — is without merit. See State v. Covert, 382 S.C. 205, 210, 675 S.E.2d 740, 743 (2009) (“It is never appropriate ... to give only part of the charge to the jury....”).
Lemire’s other arguments are persuasive. First, he argues the court erred in providing the jury only one copy of the charge. Under some circumstances, providing only one copy may be sufficient. In this case, however, Lemire gave a specific reason the trial court should provide more than one copy,11 and the circumstances made that reason compelling. *575It was 8:00 p.m. on the third day of trial. The jury had been deliberating for three and a half hours and had already been recharged once with only a portion of the charge. As Lemire pointed out to the trial court, the written charge was twenty-two pages long. Under these circumstances, there was little chance the entire jury would properly use the one copy provided to them.
Second, Lemire argues the trial court erred in not instructing the jury as to how it should properly use the written charge. Typically, trial courts charge the jury that it must consider the charge as a whole and not focus on some portions to the exclusion of others. Lemire specifically argued this concern to the trial court, explaining his objection was “if a juror was to pick and choose from the charge.” Lemire’s concern is particularly important under the circumstances of this case because (1) the trial court did not tell the jury this in its initial charge, (2) the jury had already been recharged orally on only a portion of the charge, (3) in that previous recharge, the trial court chose not to include the principle that the hand of one is the hand of all, which was critical to the State’s theory of the case, (4) the jury asked for only selected portions of the charge, and (5) the length of prior deliberations and the hour of the night made it particularly likely the jury would “pick and choose.” The concern is even greater when dealing with a written charge. In fact, the standard instructions the supreme court provides to circuit judges include this script for judges to use when distributing written instructions to the jury:
I will give you a copy of these instructions in written ... form. During your deliberations, you may refer to the instructions to guide your decision-making. You must consider the instructions as a whole and not follow some and ignore others.
In this instance, it was essential that the trial court instruct the jury it must consider the charge as a whole. First, the jury asked for “a copy printout of the statute of the three charges.” This request demonstrated the danger that the jury may “pick and choose.” Second, the State relied on the *576principle that the hand of one is the hand of all. The charge on the hand of one principle contains limitations on the jury’s use of it, which include (1) “a finding of a prior arrangement, plan, or common scheme is necessary for a finding of guilt” under the principle, (2) a defendant is guilty under the principle only if the act of the other defendant “happens as a probable or natural consequence of’ their plan, and (3) “mere presence at the scene of a crime is not sufficient to convict.” Although the trial court’s oral charge contained these limitations, the court needed to inform the jury when submitting the written instructions that it must consider these limitations in combination with the elements of lynching. If the jury did as it requested and looked only at “the three charges,” Lemire would have been denied the benefit of the limitations. Under the circumstances of this case, therefore, Lemire was entitled to what he specifically asked for — to have the jury instructed it could not “pick and choose” from the charge.
Third, Lemire argues the trial court erred in presenting the written charge only to the foreperson, not to the entire jury. In some circumstances, it is permissible for the trial court to speak only to the foreperson. In my opinion, however, delivering a written copy of the jury charge is not one of those circumstances. Rather, the trial court must ensure that the entire jury knows it has received the written charge and how it may and may not use it. I do not see how that can be accomplished speaking only to the foreperson.
Therefore, I would find the trial court erred in (1) sending the jury only one copy,12 (2) not instructing the jury to consider the charge as a whole, and (3) presenting the written charge only to the foreperson.13
I agree with the majority that Lemire could have been more precise in raising these issues to the trial court. However, I believe Lemire’s arguments were sufficient to preserve the *577issues he raises on appeal. After three and a half hours of deliberations, the jury sent a note stating, “Not close on verdict,” and requesting “a copy printout of the statute of the three charges.” The trial court immediately announced, without giving either side an opportunity to be heard, “What I’m going to do is print the charge, bring [in] the foreperson, and just give her the charge.” The assistant solicitor asked the trial court, “Your honor, can we have a moment to research? I think there may be a case, I’m not sure.” The record indicates the trial court did not take any break and counsel had only a few minutes during the hearing to formulate a position on how the court should proceed.
Both defendants objected to the trial court’s proposal. Le-mire’s counsel specifically stated:
Your honor, the only hesitation that I have and the objection that I would make for the record is that not knowing the dynamic of the jury, and there being one copy of the charge, I would hesitate [sic] a juror or a group of jurors being able to try and use the written charge to cite and to overcome what the jury has heard in their minds. But I understand [ ] the court’s position. And I would just object to the written charge as such going back to the jury____It would have to do with certain — it would have to do if a juror was to pick and choose from the charge, I guess____ To pick and choose and pointing different sections of the charge as opposed to other sections. If the other jurors did not wish to read the whole charge. It’s about twenty-two pages, twenty-one pages. And that’s the reason that I would have, that there is the possibility that there might be some jurors who would emphasize certain sections of that and point to others and see if there’s something else in the charge. And they may remember things differently.
Turner requires that a trial court fashion the manner in which it sends the jury a written copy of the charge to fit the individual circumstances of the case, 373 S.C. at 129, 644 S.E.2d at 698, yet our appellate courts have given little guidance on what that proper manner is.14 Under these *578circumstances, I believe Lemire adequately raised to the trial court the concerns addressed in this opinion, and thus preserved the issues he presented to this court. The trial court erred by refusing to address any of Lemire’s concerns.
II. Prejudice
In Covert, our supreme court cautioned the trial bench that the practice of submitting written instructions to the jury “should be used sparingly, and only where it will aid the jury and where it will not prejudice the defendant.” 382 S.C. at 210, 675 S.E.2d at 743. It would be difficult to argue that the submission of written instructions did not, in some way, “aid” the jury in this case. Before the submission of the written instructions, the jury had deliberated for almost four hours on the three charges against each defendant. The jury was deadlocked to the point that when the trial court queried whether they were close to reaching a verdict or whether they would like to order dinner that would take nearly an hour to arrive, they replied, “Order dinner. Not Close on Verdict.” The jury also requested a written printout of the “Statute of the Three Charges.” Less than one hour after receiving one copy of the twenty-two pages of written instructions, the twelve-member jury (the record is silent as to whether they had the benefit of a hearty York County dinner to energize their efforts) received sufficient aid to unanimously reach a verdict on the three charges and become deadlocked on a new mysterious remaining charge. The trial court then gave an Allen charge and the jury fully completed its work within an additional forty minutes, bringing out a verdict on the three charges without comment on what happened to the other charge.
My colleagues in the majority find no error in the trial court’s actions. Additionally, the majority finds that even if there was error, it was not preserved. I respectfully disagree •with the majority as stated above and find that this was error *579and it was preserved. The much more difficult question is whether the trial court’s error prejudiced Lemire. See State v. Belcher, 385 S.C. 597, 611, 685 S.E.2d 802, 809 (2009) (“Errors, including erroneous jury instructions, are subject to harmless error analysis.”). On these unique facts, I would hold that it did. The process here was somewhat confusing. The trial court’s decision to provide the written instructions to the jury was based on a request from the jury for a written copy of the three specific criminal charges. Seemingly complying with that request, the trial court handed the charges to the foreperson out of the presence of the other jurors and stated, “We have printed out for the jury of (sic) the three charges.” Although the trial court stated immediately thereafter, “What I am going to do is send you back the charge that I have read,” the trial court does not make it clear whether it was referring to the initial charge or the re-charge the court read to the jury only two hours earlier just on the three specific criminal charges. Thus, without guidance, was the jury to take the comments from the trial court literally and only focus on the three charges, or was it free to consider all of the written instructions including those about the hand of one is the hand of all and mere presence?
Specifically as to the foreperson, what was she to do with the instructions? For example, was she to keep the written copy to herself and do as the trial court had done and read the parts she determined appropriate to the rest of the jury? Was she to pass the instructions around for every juror to read in its entirety? The quickness of the jury’s decision after the submission of the instructions makes the latter choice unlikely. The foreperson was empowered with apparent authority that went beyond that which is possessed by persons in her position. It is a peril when conversations are carried on between the trial court and only one juror about non-ministerial matters.
For the foregoing reasons, I find it was error to deliver written instructions to a jury after it had engaged in long and divided discussions without guidance as to their proper use. Delivering the written instructions and making verbal comments about them to the foreperson out of the presence of the rest of the jury and without instructions as to their use empowered one juror with improper power. This empower*580ment was prejudicial to Lemire because it denied him a fair and just trial by twelve jurors hearing the same evidence and the same instructions on the law. I do not determine exactly what the jury did or focused on with the written instructions. At this point, no one knows or may ever know and I decline to speculate on their activities in the jury room. However, it is clear and not speculation that the jurors needed guidance on how to use these instructions from the trial court and not a fellow juror. Not giving this guidance to the entire jury was prejudicial to Lemire. Therefore, I respectfully dissent.

. Lemire stated, “Your honor, ... the objection that I would make for the record is that not knowing the dynamic of the jury, and there being *575only one copy of the charge, I would hesitate [sic] a juror or a group of jurors being able to try and use the written charge.”


. I find this to be error because of the unique circumstances of this case, particularly the late hour and length of deliberations at the time of the jury’s request. I do not mean to suggest a trial court must always submit more than one copy.


. Those are the concerns raised under the circumstances of this case. In other cases, other circumstances may require the trial court to consider other options.


. A study performed in 2000 indicated that judges in South Carolina deny requests for written instructions primarily because they are uncertain about South Carolina law regarding the practice. Roger M. *578Young, Using Social Science to Assess the Need for Jury Reform in South Carolina, 52 S.C. L.Rev. 135, 179-80 (2000). While the supreme court has clarified since the study that a trial court "may, in its discretion, submit its instructions on the law to the jury in writing,” Turner, 373 S.C. at 129, 644 S.E.2d at 697, there is still little guidance on the proper procedure for sending back a jury charge.